Exhibit 99.1 FOR IMMEDIATE RELEASE DEL GLOBAL TECHNOLOGIES REPORTS FISCAL 2 FULL YEAR FINANCIAL RESULTS Conference Call Scheduled for Thursday, October 2 at 9:00 AM ET Highlights · FY 2008 sales rose to $108.3 million · FY 2008 net income of $3.0 million, or $0.12 per share, included one-time, $1.9 million non-cash goodwill impairment charge and $450,000 litigation settlement expense · Q4 FY 2008 net income of $2.1 million, or $0.09 per diluted share, on sales of $27.2 million · Working capital of $31.2 million at August 2, 2008, including $7.8 million of cash and equivalents Franklin Park, IL – October 1, 2008 Del Global Technologies Corp. (OTCBB: DGTC) (“Del Global” or “the Company”) today announced financial results for its fiscal 2008 fourth quarter and year ended August 2, 2008. James A.
